--------------------------------------------------------------------------------

Exhibit 10.2.8
 
RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT is made and entered into as of the date
indicated on the signature page under “Date of Agreement” by and between MGIC
Investment Corporation, a Wisconsin corporation (the “Company”), and the
employee of Mortgage Guaranty Insurance Corporation, or one of its subsidiaries,
whose signature is set forth on the signature page hereto (the “Employee”).


INTRODUCTION


The Company is awarding Restricted Stock Units to the Employee under the MGIC
Investment Corporation 2011 Omnibus Incentive Plan (the “Plan”) and this
Agreement.


This Agreement consists of this instrument and the Incorporated Terms Dated As
of January 30, 2012 to Restricted Stock Unit Agreement (the “Incorporated
Terms”), which although not attached to this instrument, are part of this
Agreement and were provided to the Employee as indicated in Paragraph 1(b)
below.


The parties mutually agree as follows:


 
1.
Award of RSUs; Incorporated Terms.



(a)           Subject to the terms and conditions set forth herein, the Company
is confirming the award to the Employee of:


(i)            the number of Restricted Stock Units equal to the number referred
to after “Time Vested Restricted Stock Units” on the signature page, which shall
be the “Time Vested RSUs”; and


(ii)           the number of Restricted Stock Units equal to the number referred
to after “Performance Restricted Stock Units” on the signature page, which shall
be the “Performance RSUs.”


As used in this Agreement, the term “RSUs” means collectively all Time Vested
RSUs and all Performance RSUs.


(b)           The Incorporated Terms are incorporated in this instrument with
the same effect as if they were physically set forth in this instrument.  The
Incorporated Terms and this instrument constitute a single agreement which is
referred to as “this Agreement.”  The terms “herein,” “hereof,” “above” and
similar terms used in this Agreement refer to this Agreement as a whole.  The
“Award Notification” is the document entitled “Executive Compensation” that was
delivered to the Employee by the Company in January or February 2012 to notify
the Employee of the award of RSUs, the legal terms of which are set forth in
this Agreement.  The Employee agrees if there is any difference between the
number of RSUs determined by (i) the Award Notification, as delivered to the
Employee, and (ii) the number of RSUs awarded by the Committee, as reflected in
the records of the Committee, the number of RSUs reflected in the records of the
Committee shall control.  The Incorporated Terms were attached to an email sent
in December 2012 to the Employee from a member of the Legal Department of the
Company which included other documents relating to the RSUs.  The Company is
hereby advising the Employee to print and retain a copy of the Incorporated
Terms.  The Employee agrees if there is any difference between the text of the
Incorporated Terms obtained as indicated above and the text of the Incorporated
Terms retained by the Company's Secretary, the text of the copy retained by the
Secretary will control.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized signer, and the Employee has executed this Agreement, all as of
the day and year set forth below.
 

Date of Agreement: 
As of January 30, 2012
         
MGIC INVESTMENT CORPORATION
           
By:
     
Title:
Authorized Signer
         
Sign Here:
       
Name:
              Time Vested Restricted Stock Units:            
Performance Restricted Stock Units:
           
Performance RSU Multiplier:
           
Time Vested RSUs Release Date:
           
Performance RSUs Release Date:
           
Holding Period:
 

 
 
- 2 -

--------------------------------------------------------------------------------

 
 

 
Threshold Expense Ratio:
   
Target Expense Ratio:
   
Maximum Expense Ratio:
         
Threshold Loss Ratio:
   
Target Loss Ratio:
   
Maximum Loss Ratio:
         
Threshold Share:
   
Target Share:
   
Maximum Share:
         
Goal:
         
Dividend Start Date:
          *           *           *           *  

 

 
Beneficiary Name:
             
Address of Beneficiary:
                                           
Beneficiary Tax Identification
    No:      

 
 
- 3 -

--------------------------------------------------------------------------------